Appellant renews his complaint of the change of venue and his insistence that he was not present when the venue was changed. The matter was disposed of us by us in our former opinion upon the proposition that this was not a complaint available. We cited authority. Our attention is now called to a fact which was not adverted to in former opinion, viz: that the order of the court changing the venue recites the presence of appellant at court at the time. The matter of appellant's absence seems to have been raised in his motion for new trial. The order of the court overruling said motion recites that "the court having heard said motion and the evidence thereon submitted, etc., is of opinion that same should be overruled." No evidence having been preserved *Page 609 
by any bill of exceptions and presented to us, we are compelled to presume the correctness of the court's action upon the evidence heard. We see no reason to change our conclusion as expressed in the original opinion regarding the sufficiency of the facts.
The motion for rehearing will be overruled.
Overruled